Citation Nr: 0929089	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-22 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include consideration as being secondary to a 
service-connected disability.

2.  Entitlement to an increased rating for lumbar 
spondylosis, L4-5, status post operative, currently rated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.H.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from August 1956 to March 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  A hearing was held at the RO before the 
undersigned Veterans Law Judge in March 2008.  The Board 
remanded the case for additional development of evidence in 
August 2008.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The duty to assist requires that VA afford a Veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d). When the medical evidence is not adequate, the VA 
must supplement the record by seeking an advisory opinion or 
ordering another examination.  See McLendon v Principi, 20 
Vet. App. 79 (2006).  

In a written brief dated in July 2009, the Veteran's 
representative asserted that the appeal was not ready for 
appellate review as the instructions contained in the Board's 
August 2008 remand had not been carried out.  In particular, 
the representative stated that a requested medical opinion 
regarding the etiology of the cervical spine disorder had not 
been provided.  The representative further stated that the 
findings on the examination were not adequate for rating 
purposes.  The representative noted that there was no mention 
of the VA examiner's credentials.  The representative further 
argued that the Veteran had not been afforded a neurological 
examination, and that an assertion that the Veteran had 
failed to report for such an examination was erroneous as 
there was not proof in the claims file that the Veteran had 
ever been notified of the examination date.  

The Board concurs with the representatives' statements.  
Although the VA examination report contains a medical opinion 
indicating that a cervical spine disorder is not related to 
service, the report does not contain an opinion as to whether 
a current cervical spine disorder was caused or aggravated by 
a service-connected low back disorder, as had been 
specifically requested in the Board's previous remand.  
Therefore, the Board concludes that another examination is 
required to determine the likelihood that the current 
problems are related to service-connected disability.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

Such an examination would also provide an opportunity to 
obtain more extensive evaluation of the current severity of 
the Veteran's service-connected lumbar spine disorder, to 
include an assessment of neurological symptoms.  The 
examination which was concluded in December 2008 does not 
contain an assessment of the symptoms which is sufficient to 
allow the Board to consider whether a rating is warranted 
under the criteria for rating intervertebral disc syndrome, 
and it is unclear whether the Veteran received notice for a 
peripheral nerves examination which was scheduled to take 
place in April 2009, but was cancelled after he did not 
appear.  The Board also notes that there are some unexplained 
inconsistencies in the December 2008 examination report.  For 
example, it was stated that the Veteran had no incapacitating 
episodes of spine disease in the past year, but had 150 
episodes of incapacitating pain.  Additional information is 
required to determine whether the Veteran had incapacitating 
episodes of intervertebral disc syndrome within the meaning 
of the rating schedule.  



Accordingly, the case is REMANDED for the following action:


1.  All the records of any treatment 
received by the Veteran since 2008 for 
his back disabilities should be 
obtained and associated with the claims 
file.

2.  Thereafter, the RO should make 
arrangements to afford the Veteran a 
neurological examination to assess the 
severity of his service connected lumbar 
spine disorder, as well as to obtain an 
opinion regarding the etiology of his 
claimed cervical spine disorder.  The 
examiner should specify his credentials.  
The examiner should review the claims 
file, including the Veteran's service 
medical records.  All findings necessary 
to evaluate the Veteran's lumbar spine 
disorder under the revised Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes should be 
provided.  Note 1 to Diagnostic Code 
5243 provides that an incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome which requires bed rest 
prescribed by a physician and treatment 
by a physician.  The examiner is also 
requested to offer a medical opinion as 
to the likelihood that the Veteran's 
currently diagnosed cervical spine 
disorder is related to his service-
connected lumbar spine disorder.  The 
opinion regarding whether the cervical 
spine disorder is secondary to the 
service connected lumbosacral spine 
disorder should address whether the 



cervical spine disorder was either caused 
or aggravated by the service-connected 
disability.  The examiner's opinion 
should also address the role of any post 
service injuries, such as an on the job 
injury incident in which the Veteran fell 
off a trailer in 1980.  

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action. Where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


